DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100b ([0018]); and 130a ([0024]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
            The primary reasons for allowance are an image forming apparatus comprising: an image forming unit configured to form an image on a recording material; a stacking unit on which the recording material having the image formed thereon by the image forming unit is stacked; a frame configured to support the image forming unit; an outer surface member disposed on an outer side relative to the frame and having a through-hole; an electronic circuit board disposed between the frame and the outer surface member; and a fan configured to suck air from an outside of the image forming apparatus to an inside of the image forming apparatus via the through-hole, wherein the electronic circuit board is disposed on an upstream side of the fan in a direction of an air flow generated into air by the fan, and wherein the stacking unit is disposed on a downstream side of the fan in the direction of the air flow generated by the fan.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Nishida et al. (2014/0314437) disclose an image forming apparatus including cooling fans.
            Kobayashi (US 2016/0070231) discloses an image forming apparatus including a cooling fan.  
            Tanaka (US 2017/0017199) discloses an image forming apparatus including a cooling fan configured to cool sheets on a stacking unit.
            Hashizume et al. (US 2019/0307013) disclose an image forming apparatus including a fan that generates airflow.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        July 16, 2022